DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 07 September 2022. Claims 1-6 and 8-13 are examined and pending. Claims 1-6 and 8-13 are currently amended and claim 7 is cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments/Amendments with respect to the claim objections as set forth in the Office Action of 07 June 2022 have been fully considered are persuasive.  As such the claim objections set forth has been withdrawn.
Applicant’s arguments/Amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 07 June 2022 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn.
Applicant’s amendments/arguments with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 07 June 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-13 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and persuasive. As such, the rejection as previously presented has been withdrawn. 
Applicant’s arguments with respect to claims 1, 6, and 11 as being unpatentable under 35 USC 102 as anticipated by Choi, claims 2-5 and 12-13 as being unpatentable under 35 USC 103 over Choi in view of Yong, claims 7 and 9-10 as being unpatentable under 35 USC 103 over Choi in view of Miller, and claim 8 as being unpatentable under 35 USC 103 over Choi in view of young and further in view of Miller have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181137 A1) in view of Song et al (US 20200078943 A1).
With respect to claim 1, Choi discloses an accompanying service method for a robot (see at least [abstract]), comprising: obtaining, by at least one processor, a map model of a set area (see at least [0040]); based on the map model of the set area, constructing by the at least one processor, service data (see at least [0010], [0040], [0042-0045], [0054-0055], [0065], and [0067-0068]), wherein the service data includes features of the accompanied user, a coordinate of a current position, a coordinate of the destination position, and an identifier of the accompanied user (see at least [0010], [0015], [0040], [0043-0045], [0054-0055], [0065], and [0067-0068], Choi discloses based on the map model constructing features of the accompanied user (walking pattern, information capable of identifying the following target, clothes color, height, etc.), coordinate of a current position (determining optimal path to the following target, this calculation implies determining the current position of the robot.), coordinate of the position (the last place the target was found missing or the location of the following target), and an identifier of the accompanied user (information capable of identifying the following target, color information of clothes worn by the following target, and height information.)); planning, by the at least one processor, an accompanying user path from the current position of the robot to the destination position based on the map model of the set area and the service data (see at least [0054-0056]); monitoring, by the at least one processor, the accompanied user in real time in a process of accompanying the user to travel on the planned accompanying user path (see at least [0040], [0065], and [0067]); searching for the accompanied user using a search when the robot loses the accompanied user (see at least [0048-0054]).
However, Choi do not specifically disclose obtaining, by the at least one processor, a voice of an accompanied user; determining, by the at least one processor, a user to be accompanied and a destination position based on the voice of the user; based on the voice of the accompanied user, constructing by the at least one processor, service data; obtaining, by the at least one processor, an instruction of the accompanied user based on the voice of the accompanied user; based on the accompanied user instructing the robot to guide the user, guiding the user to travel; based on the accompanied user instructing the robot to follow the user, following the user to travel.
Song teaches obtaining, by the at least one processor, a voice of an accompanied user (see at least [0012]); determining, by the at least one processor, a user to be accompanied and a destination position based on the voice of the user (see at least [0024] and [0077-0078]); based on the voice of the accompanied user, constructing by the at least one processor, service data (see at least [0052] and [0077-0079]); obtaining, by the at least one processor, an instruction of the accompanied user based on the voice of the accompanied user (see at least [0077] and [0081], “…the user may issue a voice instruction to the robot…”); based on the accompanied user instructing the robot to guide the user, guiding the user to travel (see at least [0077-0080]); based on the accompanied user instructing the robot to follow the user, following the user to travel (see at least [0059], [0071], [0091], 0117], and [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Song of obtaining, by the at least one processor, a voice of an accompanied user; determining, by the at least one processor, a user to be accompanied and a destination position based on the voice of the user; based on the voice of the accompanied user, constructing by the at least one processor, service data; obtaining, by the at least one processor, an instruction of the accompanied user based on the voice of the accompanied user; based on the accompanied user instructing the robot to guide the user, guiding the user to travel; based on the accompanied user instructing the robot to follow the user, following the user to travel. This would be done to increase a user’s convenience by improving the user’s experience when guided or accompanied by a robot (see Song para 0059-0060 and 0080). 
With respect to claim 6, Choi discloses wherein the process of accompanying the user to travel on the planned accompanying user path comprises: monitoring, by the at least one processor, an obstacle on the planned accompanying user path in real time; based on detecting the obstacle, determining, by the at least one processor, whether the obstacle affects accompanying the user to travel (see at least [0056]); based on the obstacle affecting accompanying the user to travel, going around the obstacle (see at least [0056]); and based on the obstacle not affecting accompanying the user to travel, continuing to travel (see at least [0056], Choi teaches that the human following robot may (implying may not as well) reset a moving path of the robot based on front obstacle.).
With respect to claim 11, Choi discloses a robot that provides an accompanying service, including (see at least [abstract] and [0037-0038]): at least one processor (see at least [0033]), at least one sensor including a camera or a radar device (see at least [0056-0058]); and a memory storing instructions, which when executed by the at least one processor, causes the robot to (see at least [0033]): obtain a map model of a set area (see at least [0040]); based on the map model of the set area, constructing by the at least one processor, service data (see at least [0010], [0040], [0042-0045], [0054-0055], [0065], and [0067-0068]), wherein the service data includes features of the accompanied user, a coordinate of a current position, a coordinate of the destination position, and an identifier of the accompanied user (see at least [0010], [0015], [0040], [0043-0045], [0054-0055], [0065], and [0067-0068], Choi discloses based on the map model constructing features of the accompanied user (walking pattern, information capable of identifying the following target, clothes color, height, etc.), coordinate of a current position (determining optimal path to the following target, this calculation implies determining the current position of the robot.), coordinate of the position (the last place the target was found missing or the location of the following target), and an identifier of the accompanied user (information capable of identifying the following target, color information of clothes worn by the following target, and height information.)); plan an accompanying user path from the current position of the robot to the destination position based on the map model of the set area and the service data (see at least [0054-0056]); monitor the accompanied user in real time in a process of accompanying the user to travel on the planned accompanying user path (see at least [0040], [0065], and [0067]); search for the accompanied user using a search when the robot loses the accompanied user (see at least [0048-0054]).
However, Choi do not specifically disclose obtaining, a voice of an accompanied user; determining a user to be accompanied and a destination position based on the voice of the user; based on the voice of the accompanied user, constructing by the at least one processor, service data; obtaining, by the at least one processor, an instruction of the accompanied user based on the voice of the accompanied user; based on the accompanied user instructing the robot to guide the user, guiding the user to travel; based on the accompanied user instructing the robot to follow the user, following the user to travel.
Song teaches obtaining a voice of an accompanied user (see at least [0012]); determining a user to be accompanied and a destination position based on the voice of the user (see at least [0024] and [0077-0078]); based on the voice of the accompanied user, constructing by the at least one processor, service data (see at least [0052] and [0077-0079]); obtaining, by the at least one processor, an instruction of the accompanied user based on the voice of the accompanied user (see at least [0077] and [0081], “…the user may issue a voice instruction to the robot…”); based on the accompanied user instructing the robot to guide the user, guiding the user to travel (see at least [0077-0080]); based on the accompanied user instructing the robot to follow the user, following the user to travel (see at least [0059], [0071], [0091], 0117], and [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi to incorporate the teachings of Song of obtaining, a voice of an accompanied user; determining a user to be accompanied and a destination position based on the voice of the user; based on the voice of the accompanied user, constructing by the at least one processor, service data; obtaining, by the at least one processor, an instruction of the accompanied user based on the voice of the accompanied user; based on the accompanied user instructing the robot to guide the user, guiding the user to travel; based on the accompanied user instructing the robot to follow the user, following the user to travel. This would be done to increase a user’s convenience by improving the user’s experience when guided or accompanied by a robot (see Song para 0059-0060 and 0080). 

Claims 2-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181137 A1) in view of Song et al (US 20200078943 A1) in view of Yong (KR101297608B1).
With respect to claim 2, Choi teaches traveling straight along a current path until an obstacle is met (see at least [0050-0051] and [0056]); detecting, by the at least one processor, a movement direction of the robot within a set period of time using a movement trend estimation method and determining a next movement direction of the robot (see at least [0043-0044] and [0074]); and repeating the traveling straight along the current path (see at least [‘0050-0051], [0056], [0067], and [0084]), the detecting the movement direction of the robot within the set period of time (see at least [0043-0044], [0056], [0067], [0074], and [0084]), the determining the next movement direction of the robot (see at least [0043-0044], [0056], [0067], [0074], and [0084]).
However, Choi as modified by Song do not specifically teach wherein the searching for the accompanied user by using the search model comprises: dividing, by the at least one processor, the map model into four quadrants based on a plane rectangular coordinate system; and determining, by the at least one processor, a next quadrant to which the robot is to move according to the next movement direction of the robot, and searching the next quadrant by setting it as a current quadrant; and repeating the determining the next quadrant to which the robot is to move; and the searching the next quadrant until the accompanied user is found.
Yong teaches wherein the searching for the accompanied user by using the search model comprises: dividing, by the at least one processor, the map model into four quadrants based on a plane rectangular coordinate system (see at least [0069]); and determining, by the at least one processor, a next quadrant to which the robot is to move according to the next movement direction of the robot (see at least [0087]), and searching the next quadrant by setting it as a current quadrant (see at least [0069]); and repeating the determining the next quadrant to which the robot is to move (see at least [0020-0049]); and the searching the next quadrant until the accompanied user is found (see at least [0020-0049] and [0070], Yong teaches to repeatedly search each quadrant based on the traveling, direction, next quadrant and complete the map model (work space), though Yong is not specific to finding the user, a user is an obvious reason for performing the search method of Yong.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Yong wherein the searching for the accompanied user by using the search model comprises: dividing, by the at least one processor, the map model into four quadrants based on a plane rectangular coordinate system; and determining, by the at least one processor, a next quadrant to which the robot is to move according to the next movement direction of the robot, and searching the next quadrant by setting it as a current quadrant; and repeating the determining the next quadrant to which the robot is to move; and the searching the next quadrant until the accompanied user is found. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006). 
With respect to claim 3, Choi as modified by Song do not specifically teach before determining the next movement direction of the robot: setting, by the at least one processor, an inner point and an outer point in each quadrant; and estimating, by the at least one processor, that the movement direction of the robot within the set period of time is inward movement or outward movement; wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on the movement trend of the robot being the outward movement and the movement direction of the robot on a plane is horizontal movement, determining, by the at least one processor, a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on the movement trend of the robot being the outward movement and the movement direction of the robot on the plane being vertical movement, determining, by the at least one processor, the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining, by the at least one processor, the next target quadrant as the current quadrant. 
Yong teaches before determining the next movement direction of the robot: setting, by the at least one processor, an inner point and an outer point in each quadrant; (see at least [0026] and [0069]); and estimating, by the at least one processor, that the movement direction of the robot within the set period of time is inward movement or outward movement (see at least [0069-0070]); wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on the movement trend of the robot being the outward movement and the movement direction of the robot on a plane is horizontal movement, determining, by the at least one processor, a next target quadrant as a next quadrant of the current quadrant in a horizontal direction (see at least [0026], [0040-0047], and [0069]); based on the movement trend of the robot being the outward movement and the movement direction of the robot on the plane being vertical movement, determining, by the at least one processor, the next target quadrant as the next quadrant of the current quadrant in a vertical direction (see at least [0026], [0040-0045], and [0069-0070]); and based on the movement trend of the robot being a move within the current quadrant, determining, by the at least one processor, the next target quadrant as the current quadrant. (see at least [0069] and [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Yong before determining the next movement direction of the robot: setting, by the at least one processor, an inner point and an outer point in each quadrant; and estimating, by the at least one processor, that the movement direction of the robot within the set period of time is inward movement or outward movement; wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on the movement trend of the robot being the outward movement and the movement direction of the robot on a plane is horizontal movement, determining, by the at least one processor, a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on the movement trend of the robot being the outward movement and the movement direction of the robot on the plane being vertical movement, determining, by the at least one processor, the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining, by the at least one processor, the next target quadrant as the current quadrant. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).
With respect to claim 4, Choi as modified by Song do not specifically teach wherein the searching the next quadrant by setting it as the current quadrant comprises: searching, by the at least one processor, the current quadrant in a first order of the outer point and then the inner point, or in a second order of the inner point and then the outer point.
Yong teaches wherein the searching the next quadrant by setting it as the current quadrant comprises: searching, by the at least one processor, the current quadrant in a first order of the outer point and then the inner point, or in a second order of the inner point and then the outer point (see at least [0026], [0040-0045], and [0069-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Yong wherein the searching the next quadrant by setting it as the current quadrant comprises: searching, by the at least one processor, the current quadrant in a first order of the outer point and then the inner point, or in a second order of the inner point and then the outer point. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006). 
With respect to claim 5, Choi as modified by Song do not specifically teach wherein a search path for searching for the accompanied user by using the search model does not comprise a return path, and wherein search priorities are set for the quadrants, and a search priority of a quadrant where a doorway in the map model is located is set low, so that the robot searches the quadrant where the doorway is located last according to the search priority.
Yong teaches wherein a search path for searching for the accompanied user by using the search model does not comprise a return path (see at least [0075]), and wherein search priorities are set for the quadrants (see at least [0026], [0040-0045], and [0069-0070]), and a search priority of a quadrant where a doorway in the map model is located is set low, so that the robot searches the quadrant where the doorway is located last according to the search priority (see at least [0026], [0040-0045], and [0069-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Yong wherein a search path for searching for the accompanied user by using the search model does not comprise a return path, and wherein search priorities are set for the quadrants, and a search priority of a quadrant where a doorway in the map model is located is set low, so that the robot searches the quadrant where the doorway is located last according to the search priority. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).
With respect to claim 12, Choi teaches wherein the instructions cause the robot to detect that the robot travels straight along a current path until it meets an obstacle (see at least [0050-0051] and [0056]); detect a movement direction of the robot within a set period of time by using a movement trend estimation method and determining a next movement direction of the robot (see at least [0043-0044] and [0074]); and repeating the traveling straight along the current path (see at least [‘0050-0051], [0056], [0067], and [0084]), the detecting the movement direction of the robot within the set period of time (see at least [0043-0044], [0056], [0067], [0074], and [0084]), the determining the next movement direction of the robot, the determining the next quadrant to which the robot is to move (see at least [0043-0044], [0056], [0067], [0074], and [0084]).
Choi as modified by Song do not specifically teach wherein the instructions causes the robot to divide the map model into four quadrants based on a plane rectangular coordinate system, determine a next quadrant to which the robot is to move according to the next movement direction of the robot, and search the next quadrant by setting it as a current quadrant; and the searching the next quadrant is repeated until the accompanied user is found.
Yong teaches wherein the instructions causes the robot to divide the map model into four quadrants based on a plane rectangular coordinate system (see at least [0069] and [0087]), determine a next quadrant to which the robot is to move according to the next movement direction of the robot, (see at least [0069] and [0087]), and search the next quadrant by setting it as a current quadrant [0020-0049] and [0070]); and the searching the next quadrant is repeated until the accompanied user is found (see at least [0020-0049] and [0070], Yong teaches to repeatedly search each quadrant based on the traveling, direction, next quadrant and complete the map model (work space), though Yong is not specific to finding the user, a user is an obvious reason for performing the search method of Yong.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Yong wherein the instructions causes the robot to divide the map model into four quadrants based on a plane rectangular coordinate system, determine a next quadrant to which the robot is to move according to the next movement direction of the robot, and search the next quadrant by setting it as a current quadrant; and the searching the next quadrant is repeated until the accompanied user is found. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).
With respect to claim 13, Choi as modified by Song do not specifically teach wherein the instructions cause the robot to: set an inner point and an outer point in each quadrant; estimate that the movement direction of the robot within the set period of time is inward movement or outward movement based on the inner point and the outer point set in each quadrant, and wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being the outward movement and the movement direction of the robot on a plane is a horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on the movement trend of the robot being the outward movement and the movement direction of the robot on the plane is a vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant.
Yong teaches wherein the instructions cause the robot to: set an inner point and an outer point in each quadrant (see at least [0026], [0040-0045], and [0069-0070]), estimate that the movement direction of the robot within the set period of time is inward movement or outward movement based on the inner point and the outer point set in each quadrant (see at least [0026], [0040-0045], and [0069-0070]), and wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being the outward movement and the movement direction of the robot on a plane is a horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction (see at least [0026], [0040-0045], and [0069-0070]); based on the movement trend of the robot being the outward movement and the movement direction of the robot on the plane is a vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction (see at least [0026], [0040-0045], and [0069-0070]); and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant (see at least [0026], [0040-0045], and [0069-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Yong wherein the instructions cause the robot to: set an inner point and an outer point in each quadrant; estimate that the movement direction of the robot within the set period of time is inward movement or outward movement based on the inner point and the outer point set in each quadrant, and wherein the determining the next quadrant to which the robot is to move according to the next movement direction of the robot comprises: based on a movement trend of the robot being the outward movement and the movement direction of the robot on a plane is a horizontal movement, determining a next target quadrant as a next quadrant of the current quadrant in a horizontal direction; based on the movement trend of the robot being the outward movement and the movement direction of the robot on the plane is a vertical movement, determining the next target quadrant as the next quadrant of the current quadrant in a vertical direction; and based on the movement trend of the robot being a move within the current quadrant, determining the next target quadrant as the current quadrant. This would be done so that coverage of a search in a work space is made in which it would provide a more efficient scheme for the robots to cover all points of the workspace or searched area (see Yong para 0005-0006).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20180181137 A1) in view of Song et al (US 20200078943 A1) in view of Miller et al (US 20200064827 A1).
With respect to claim 8,  Choi teaches based on the accompanying the user to travel being following the user to travel, the monitoring the accompanied user in real time comprises: initializing a position and speed state information of the accompanied user (see at least [0043-0044], [0065], and [0074]); estimating the position and travel speed of the accompanied user (see at least [0016], [0043-0044], [0065], and [0074]); creating a feature template of the accompanied user and performing pedestrian detection on a collected image (see at least [0062-0066]); travelling according to a travel state of the accompanied user (see at least [0043-0044] and [0052-0054]); detecting a distance to an obstacle ahead by using a radar module (see at least [0056] and [0058]), and controlling the robot within the set following distance (see at least [0043-0044] and [0074]); and adjusting travel speed of the robot according to the estimated travel speed of the accompanied user (see at least [0043-0044] and [0074]).  
However, Choi as modified by Song do not specifically teach wherein, based on the accompanying the user to travel being guiding the user to travel, the monitoring the accompanied user in real time comprises: based on the robot determining that tracking for the accompanied user is normal and setting a safe monitoring distance, monitoring, by the at least one processor, the accompanied user in real time and confirming whether the accompanied user is following the robot; based on detecting that the accompanied user is within a set following distance, continuing to travel; based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode, relocating the accompanied user and continuing to guide the accompanied user to travel; based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user; based on detecting that the accompanied user enters the set following distance, switching to a forward state and continuing to travel.
Miller teaches wherein, based on the accompanying the user to travel being guiding the user to travel, the monitoring the accompanied user in real time comprises: based on the robot determining that tracking for the accompanied user is normal and setting a safe monitoring distance, monitoring, by the at least one processor the accompanied user in real time and confirming whether the accompanied user is following the robot (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user is within a set following distance, continuing to travel (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode (see at least [0077], [0104], and [0122]), relocating the accompanied user and continuing to guide the accompanied user to travel (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user (see at least [0077], [0104], and [0122]); based on detecting that the accompanied user enters the set following distance, switching to a forward state and continuing to travel (see at least [0077], [0104], and [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Miller wherein, based on the accompanying the user to travel being guiding the user to travel, the monitoring the accompanied user in real time comprises: based on the robot determining that tracking for the accompanied user is normal and setting a safe monitoring distance, monitoring, by the at least one processor, the accompanied user in real time and confirming whether the accompanied user is following the robot; based on detecting that the accompanied user is within a set following distance, continuing to travel; based on detecting that the accompanied user is outside the set safe monitoring distance, switching to a search mode, relocating the accompanied user and continuing to guide the accompanied user to travel; based on detecting that the accompanied user is outside the set following distance, but within the set safe monitoring distance, switching to a tracking mode and tracking the accompanied user; based on detecting that the accompanied user enters the set following distance, switching to a forward state and continuing to travel. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002). 
With respect to claim 9, Choi teaches before searching for the accompanied user by using the search model: searching, searching by the at least one processor, for the accompanied user on the planned accompanying user path and relocating the accompanied user (see at least [0037] and [0054]).
However, Choi as modified by Song do not specifically teach based on the relocating being successful, terminating the process; and based on the relocating being unsuccessful, performing the step of searching for the accompanied user by using the search model. 
Miller teaches based on the relocating being successful, terminating the process (see at least [0026] and [0084]); and based on the relocating being unsuccessful, performing the step of searching for the accompanied user by using the search model (see at least [0026] and [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Miller wherein based on the relocating being successful, terminating the process; and based on the relocating being unsuccessful, performing the step of searching for the accompanied user by using the search model. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002). 
With respect to claim 10, Choi teaches based on determining that the accompanying the user to travel is following the user to travel, performing by the at least one processor, a forward search based on the planned accompanying user path (see at least [0057], [0059], and [0081]); during the reverse search or forward search process, obtaining images (see at least [0057-0060]), obtaining feature information of each pedestrian in the images (see at least [0053], [0058], and [0062-0065]), and calculating feature similarity between the feature information of each pedestrian and a feature template of the accompanied user (see at least [0015], [0022], [0059], [0061], and [0081]); and based on a maximum feature similarity being greater than a set similarity threshold (see at least [0015], [0022], [0059], [0061], and [0081], Choi teaches based on the comparison of depth image and color images to re-track/re-detect the following target, therefore implying that the re-tracking/re-detecting is greater than a similarity threshold in order to re-detect/re-track the following target.), determining that a pedestrian having the maximum feature similarity is the accompanied user (see at least [0015], [0022], [0059], [0061], and [0081]). 
However, Choi as modified by Song do not specifically teach wherein the searching for the accompanied user and relocating the accompanied user comprises: based on determining that the accompanying the user to travel is guiding the user to travel, performing, by the at least one processor, a reverse search based on the planned accompanying user path. 
Miller teaches wherein the searching for the accompanied user and relocating the accompanied user comprises: based on determining that the accompanying the user to travel is guiding the user to travel, performing a reverse search based on the planned accompanying user path (see at least [0048], [0103], and [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi as modified by Song to incorporate the teachings of Miller wherein the searching for the accompanied user and relocating the accompanied user comprises: based on determining that the accompanying the user to travel is guiding the user to travel, performing a reverse search based on the planned accompanying user path. This would be done to increase the use of self-driving robots and improve human-robot interactions (see Miller para 0001-0002).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667